DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on January 27, 2021. 
Claims 1, 3-4, 6, 9, 11, 13-14, 17, and 19 have been amended. 
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on January 27, 2021 have been fully considered but are moot because the arguments allege that only the newly added limitations are not taught by the prior art of record.  It should be noted that a new prior art reference to ALAMELDEEN in combination with HASTING and MITTEN teaches the newly added limitations as shown in the rejections below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 11, and 17, the claim limitation “a block device selected from the group of devices including a hard disk drive (HDD), a solid state drive (SSD), an optical drive, or a magnetic tape drive” is not supported in the specification, and therefore, constitutes new matter. Although [0020] of Applicant’s specification recite “real storage devices may include hard disk drives, optical disc drives, solid state drives, magnetic media, and the like,” Applicant’s specification fails to recite that a block device is selected from the group of devices. If Applicant disagrees that the claim limitation of claims 1, 11, and 17 is not supported in Applicant’s specification, Applicant must explicitly point to the exact location of Applicant’s specification and explain how it supports the claim limitation.
Regarding claim 2-10, 12-16, and 18-20, dependent claims inherit the deficiencies of the respective parent claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over HASTING (Pub. No.: US 2011/0225376 A1), hereafter HASTING, in view of MITTEN (Patent No.: US 6,895,481 B1), hereafter MITTEN, and ALAMELDEEN (Pub. No.: US 2017/0161203 A1), hereafter ALAMELDEEN.
Regarding claim 1, HASTING teaches:
A method comprising: allocating, via a block engine daemon […]  a first portion of […] memory in a real storage device (RSD) to store data (HASTING [0021] & FIG. 1 teach network processor system having shared memory 112 (i.e. memory in a RSD), where [0032] teaches the memory management block (MMB) allocates and frees memory resources in shared memory 112, where [0055-0057] teach processing blocks in a software program (i.e. block engine daemon)),
wherein the first portion of the […] memory is divided into a plurality of blocks of memory (HASTING [0023] teaches shared memory 112 may be allocated or subdivided);
allocating, via the block engine daemon, a second portion of […] memory in the RSD to store a plurality of reference counters that correspond to the plurality of blocks of memory, wherein the second portion of the […] memory is divided into one or more additional blocks of memory (HASTING [0035] teaches maintaining a reference count for each memory block (i.e. reference counters that correspond to the plurality of blocks of memory), where the reference count is stored in a dedicated section of each memory block (i.e. second portion), such as the first 16 bytes of each block (i.e. divided into one or more additional blocks of memory); see also [0043]),
wherein the RSD comprises a block device […] from the group of devices including at least one of a hard disk drive (HDD), a solid state drive (SSD), an optical drive, or a magnetic tape drive (HASTING [0022] teaches network processor 100 being connected to a computer system, where [0056] teaches the program code being embodied in tangible media such as magnetic recording media, optical recording media, solid state memory, CD-ROMs, hard drives, or any other non-transitory machine-readable storage medium executed by a computer), 
wherein the first portion of […] memory and the second portion of […] memory are stored in the block device (see HASTING [0023] above for allocating blocks in shared memory 112 (i.e. first portion), and [0035] & [0043] for storing the reference count in a dedicated section of each memory block (i.e. second portion); see also [0021-0022] above for network processor system having shared memory 112, where network 
HASTING does not appear to explicitly teach a block engine daemon associated with a plurality of virtual machines, non-volatile memory; and disabling, via a data protection module configured to scan values stored in each reference counter in the plurality of reference counters, access to a particular block of memory in the plurality of blocks of memory in the first portion of the non-volatile memory based on a value stored in a corresponding reference counter in the second portion of non-volatile memory, a block device selected from the group of devices.
However, HASTING in view of MITTEN teaches disabling, via a data protection module configured to scan values stored in each reference counter in the plurality of reference counters, access to a particular block of memory in the plurality of blocks of memory in the first portion of the […] memory based on a value stored in a corresponding reference counter in the second portion of […] memory (MITTEN C3:L16-32 teach reading the data segments in the particle and preventing other targets from accessing the data segments until the reference count value has been properly decremented and stored back into memory element 20; MITTEN C4:L12-25 also teach memory arbiter 12 (i.e. data protection module) identify the targets that are requesting data and further prevent other targets from accessing the data until the reference count has been properly decremented and stored back out to memory element 20, where access to 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention, having the teachings of HASTING and MITTEN before them, to include MITTEN’s preventing access to data based on the reference count value in HASTING’s memory manager allocating blocks of share memory. One would have been motivated to make such a combination in order to prevent corrupted data segments while minimizing the impact to memory efficiency as taught by MITTEN (C1:L36-46 & C2:L10-12).
HASTING in view of MITTEN does not appear to explicitly teach a block engine daemon associated with a plurality of virtual machines, non-volatile memory, a block device selected from the group of devices.
However, ALAMELDEEN teaches a block engine daemon associated with a plurality of virtual machines (ALAMELDEEN [0124] teaches the operating system/virtual machine monitor managing system resources and providing a layer of abstraction to various virtual machines running),
non-volatile memory
a block device selected from the group of devices (ALAMELDEEN [0292] teaches the storage device is nonvolatile and is selected from the group including a SSD, a HDD, and NV storage).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of HASTING, MITTEN, and ALAMELDEEN before them, to include ALAMELDEEN’s non-volatile memory in HASTING and MITTEN’s memory manager allocating blocks of share memory. One would have been motivated to make such a combination in order to prevent data loss when power is removed.
Regarding claim 11, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. HASTING in view of MITTEN and ALAMELDEEN also teaches a non-transitory computer-readable storage medium storing instructions (see HASTING [0056-0057]);
Regarding claim 17, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. HASTING in view of MITTEN and ALAMELDEEN also teaches: 
a real storage device (RSD) that includes non-volatile memory (ALAMELDEEN [0125] as taught above in reference to claim 1),
a processor coupled to the RSD (see HASTING [0021-0022] as taught above in reference to claim 1 for network processor 100 being connected to a computer system including tangible media).
Regarding claim 10, HASTING in view of MITTEN and ALAMELDEEN teaches the elements of claim 1 as outlined above. HASTING in view of MITTEN and ALAMELDEEN also teaches further comprising resetting the corresponding reference counter and enabling the particular block of memory to be reallocated (HASTING [0035] teaches decrementing the reference count, and when the reference count for a given memory block is reduced to zero, the memory block is deallocated and placing the address in the free block list, allowing the deallocated memory block to be allocated for future memory requests). 

Claims 2-4, 6, 12-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over HASTING (Pub. No.: US 2011/0225376 A1) in view of MITTEN (Patent No.: US 6,895,481 B1) and ALAMELDEEN (Pub. No.: US 2017/0161203 A1) as applied to claims 1, 11, and 17 above, and further in view of DeTAR (Patent No.: US 7,096,341 B1), hereafter DeTAR.
Regarding claim 2, HASTING in view of MITTEN and ALAMELDEEN teaches the elements of claim 1 as outlined above. HASTING in view of MITTEN and ALAMELDEEN also teaches: 
wherein access to the particular block of memory is disabled when the value stored in the corresponding reference counter is not equal to a total number of references to the particular block of memory (see MITTEN C3:L16-32, C4:L12-25, and C7:17-36 above, where access to the data segments is prevented until the reference count value has been properly decremented, which is seen as the corresponding reference count not  
HASTING in view of MITTEN and ALAMELDEEN does not appear to explicitly teach the particular block of memory included in a plurality of virtual storage device (VSD) objects. 
However, DeTAR teaches the limitation (DeTAR C8:L53-C9:L6 teach data is arranged in virtual tracks, which are aggregated into virtual storage devices).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention, having the teachings of HASTING, MITTEN, ALAMELDEEN, and DeTAR before them, to implement DeTAR’s virtual storage devices including virtual tracks in HASTING, MITTEN, and ALAMELDEEN’s memory manager allocating blocks of share memory. One would have been motivated to make such a combination in order to provide the benefits of virtual storage such as increased security and access to more memory than physically available.
Regarding claim 3, HASTING in view of MITTEN, ALAMELDEEN, and DeTAR teaches the elements of claim 2 as outlined above. HASTING in view of MITTEN, ALAMELDEEN, and DeTAR also teaches: 
wherein each reference to the particular block of memory comprises an address that points to the particular block of memory, the address stored within a mapping table of at least one VSD object in the plurality of VSD objects (see DeTAR C9:L1-29, where virtual track table (VTT) contains references to data, where each VTT entry refers to a track number table (TNT) entry, which contains the address on a physical disk of the data to which the VTT entry ultimately refers; see also C6:L21-29 and C11:L29-51).
The same motivation that was utilized for combining HASTING, MITTEN, ALAMELDEEN, and DeTAR as set forth in claim 2 is equally applicable to claim 3. 
Regarding claim 4, HASTING in view of MITTEN, ALAMELDEEN, and DeTAR teaches the elements of claim 2 as outlined above. HASTING in view of MITTEN, ALAMELDEEN, and DeTAR also teaches: 
wherein the data protection module is configured to determine the total number of references to the particular block of memory by polling each VSD object in the plurality of VSD objects to determine whether each VSD object includes a reference to the particular block of memory in a mapping table of the VSD object (DeTAR C8:L59-C9:L6 teach reference count is generated to maintain a record of the number of virtual locations of virtual tracks at which the data resides, where the set of virtual tracks or virtual storage devices are provided to a user via manipulation of the VTT containing references to the data and the reference counts, providing a user a copy of a user specified set of virtual tracks containing references to the data being copied and manipulation of the reference counts that track the number of references to each unit of data, i.e. the virtual tracks 
The same motivation that was utilized for combining HASTING, MITTEN, ALAMELDEEN, and DeTAR as set forth in claim 2 is equally applicable to claim 4. 
Regarding claim 6, HASTING in view of MITTEN, ALAMELDEEN, and DeTAR teaches the elements of claim 4 as outlined above. HASTING in view of MITTEN, ALAMELDEEN, and DeTAR also teaches:
wherein the data protection module comprises a background process associated with the plurality of virtual machines (see ALAMELDEEN [0124] as taught above in reference to claim 1).
The same motivation that was utilized for combining HASTING, MITTEN, and ALAMELDEEN as set forth in claim 1 is equally applicable to claim 6. 
Regarding claim 12, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 13, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 14, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.
Regarding claim 18, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 19, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over HASTING (Pub. No.: US 2011/0225376 A1) in view of MITTEN (Patent No.: US 6,895,481 B1), ALAMELDEEN (Pub. No.: US 2017/0161203 A1), and DeTAR (Patent No.: US 7,096,341 B1) as applied to claim 4 above, and further in view of JI (Pub. No.: US 2016/0117376 A1), hereafter JI.
Regarding claim 5, HASTING in view of MITTEN, ALAMELDEEN, and DeTAR teaches the elements of claim 4 as outlined above. HASTING in view of MITTEN, ALAMELDEEN, and DeTAR does not appear to explicitly teach: 
wherein the plurality of VSD objects includes at least one VSD object stored in a memory of a local node as well as at least one additional VSD object stored in the memories of one or more remote nodes. 
However, JI teaches the limitation (JI [0059-0060] teach storing a plurality of objects on the local object storage node and remote object storage node(s)).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention, having the teachings of HASTING, MITTEN, ALAMELDEEN, DeTAR, and JI before them, to implement JI’s storing a plurality of data objects in multiple nodes in HASTING, MITTEN, ALAMELDEEN, and DeTAR’s memory manager allocating blocks of share memory. One would have been motivated to make such a combination in order to reduce the latency of accessing desired data and provide redundancy as taught by JI ([0003]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over HASTING (Pub. No.: US 2011/0225376 A1) in view of MITTEN (Patent No.: US 6,895,481 B1) and ALAMELDEEN (Pub. No.: US 2017/0161203 A1) as applied to claim 1 above, and further in view of FALIK (Pub. No.: US 2002/0166061 A1), hereafter FALIK.
Regarding claim 7, HASTING in view of MITTEN and ALAMELDEEN teaches the elements of claim 1 as outlined above. HASTING in view of MITTEN and ALAMELDEEN does not appear to explicitly teach: 
wherein disabling access to the particular block of memory comprises setting a flag associated with the particular block of memory.
However, FALIK teaches the limitation ([0035] teaches setting flags for disabling read & write access to portions of the block of the shared memory; see also [0049], [0081], and [0086]).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention, to have combined HASTING, MITTEN, ALAMELDEEN, and FALIK and obtained allocating blocks of share memory with access control. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods (e.g. access control of shared memory blocks using flags) with no change in their respective functions (e.g. a virtual data storage system .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over HASTING (Pub. No.: US 2011/0225376 A1) in view of MITTEN (Patent No.: US 6,895,481 B1), ALAMELDEEN (Pub. No.: US 2017/0161203 A1), and FALIK (Pub. No.: US 2002/0166061 A1) as applied to claim 7 above, and further in view of PUDIPEDDI (Pub. No.: US 2004/0255087 A1), hereafter PUDIPEDDI.
Regarding claim 8, HASTING in view of MITTEN, ALAMELDEEN, and FALIK teaches the elements of claim 7 as outlined above. HASTING in view of MITTEN, ALAMELDEEN, and FALIK does not appear to explicitly teach:
wherein the flag is a most significant bit of the corresponding reference counter. 
However, PUDIPEDDI teaches the limitation (see [0035], where the most significant bit of the reference count (which is seen as the flag) is zero, indicating there are no references pointing to the block).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention, to have combined HASTING, MITTEN, ALAMELDEEN, FALIK, and PUDIPEDDI and obtained a reference counter with the most significant bit indicating references pointing to the block. One of ordinary skill in the art would have .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over HASTING (Pub. No.: US 2011/0225376 A1) in view of MITTEN (Patent No.: US 6,895,481 B1), ALAMELDEEN (Pub. No.: US 2017/0161203 A1), FALIK (Pub. No.: US 2002/0166061 A1), and PUDIPEDDI (Pub. No.: US 2004/0255087 A1) as applied to claim 8 above, and further in view of XIAOQING (Pub. No.: CN 101499041 B), hereafter XIAOQING.
Regarding claim 9, HASTING in view of MITTEN, ALAMELDEEN, FALIK, and PUDIPEDDI teaches the elements of claim 8 as outlined above. HASTING in view of MITTEN, ALAMELDEEN, FALIK, and PUDIPEDDI does not appear to explicitly teach:
wherein the block engine daemon is configured to block memory access operations associated with the particular block of memory when the flag is set
However, XIAOQING teaches the limitation (see page 4 para. 6, where the daemon prevents access based on the access violation flag).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention, having the teachings of HASTING, MITTEN, ALAMELDEEN, FALIK, PUDIPEDDI, and XIAOQING before them, to implement XIAOQING’s access violation flag in HASTING, ALAMELDEEN, FALIK, and PUDIPEDDI’s memory manager allocating blocks of share memory. One would have been motivated to make such a combination in order to prevent deadlocks.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HASTING (Pub. No.: US 2011/0225376 A1) in view of MITTEN (Patent No.: US 6,895,481 B1) and ALAMELDEEN (Pub. No.: US 2017/0161203 A1) as applied to claims 11 and 17 above, and further in view of FALIK (Pub. No.: US 2002/0166061 A1) and XIAOQING (Pub. No.: CN 101499041 B).
Regarding claim 15, HASTING in view of MITTEN and ALAMELDEEN teaches the elements of claim 11 as outlined above. HASTING in view of MITTEN and ALAMELDEEN does not appear to explicitly teach: 
wherein disabling access to the particular block of memory comprises setting a flag associated with the particular block of memory, and wherein a block engine daemon is configured to block memory access operations associated with the particular block of memory when the flag is set
However, FALIK teaches wherein disabling access to the particular block of memory comprises setting a flag associated with the particular block of memory ([0035] teaches setting flags for disabling read & write access to portions of the block of the shared memory; see also [0049], [0081], and [0086]).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention, to have combined HASTING, MITTEN, ALAMELDEEN, and FALIK and obtained allocating blocks of share memory with access control. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods (e.g. access control of shared memory blocks using flags) with no change in their respective functions (e.g. a virtual data storage system allocating blocks of share memory), and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the effective filing of the invention (e.g. a virtual data storage system allocating blocks of share memory with access control).
HASTING in view of MITTEN, ALAMELDEEN, and FALIK does not appear to explicitly teach wherein a block engine daemon is configured to block memory access operations associated with the particular block of memory when the flag is set
However, XIAOQING teaches the limitation (see page 4 para. 6, where the daemon prevents access based on the access violation flag).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention, having the teachings of HASTING, MITTEN, ALAMELDEEN, FALIK, and XIAOQING before them, to implement XIAOQING’s access violation flag in HASTING, ALAMELDEEN, and FALIK’s memory manager allocating blocks of share memory. One would have been motivated to make such a combination in order to prevent deadlocks.
Regarding claim 20, the claim recites similar limitation as corresponding claim 15 and is rejected for similar reasons as claim 15 using similar teachings and rationale.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over HASTING (Pub. No.: US 2011/0225376 A1) in view of MITTEN (Patent No.: US 6,895,481 B1), ALAMELDEEN (Pub. No.: US 2017/0161203 A1), FALIK (Pub. No.: US 2002/0166061 A1), and XIAOQING (Pub. No.: CN 101499041 B) as applied to claim 15 above, and further in view of PUDIPEDDI (Pub. No.: US 2004/0255087 A1), hereafter PUDIPEDDI.
Regarding claim 16, HASTING in view of MITTEN, ALAMELDEEN, FALIK, and XIAOQING teaches the elements of claim 15 as outlined above. HASTING in view of MITTEN, ALAMELDEEN, FALIK, and XIAOQING does not appear to explicitly teach:
wherein the flag is a most significant bit of the corresponding reference counter
However, PUDIPEDDI teaches the limitation (see [0035], where the most significant bit of the reference count (which is seen as the flag) is zero, indicating there are no references pointing to the block).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention, to have combined HASTING, MITTEN, ALAMELDEEN, FALIK, XIAOQING, and PUDIPEDDI and obtained a reference counter with the most significant bit indicating references pointing to the block. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods (e.g. the most significant bit of the reference count indicating no references point to the block) with no change in their respective functions (e.g. a virtual data storage system using reference count), and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the effective filing of the invention (e.g. a virtual data storage system with reference counter with the most significant bit indicating references pointing to the block).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138